DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Response dated 1/6/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 5, 7-11, 14-18, 22, 25, 26, 35, 37-39 and 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Zhou et al (US 8815275 hereafter Zhou) in view of in view of Vanterpool et al., A Material-Based Platform to Modulate Fibronectin Activity and Focal Adhesion Assembly, Bioresearch Open Access, vol. 3, Num. 6, December 2014 and Zhu et al., Fibronectin at Select Sites Binds Multiple Growth Factors and Enhances their Activity: Expansion of the Collaborative ECM-GF Paradigm, Journal of Investigative Dermatology, 134, 895-901, 2014.

The reference, while disclosing a construct comprising a substrate, applied material, fibronectin, growth factors and additional extracellular matrix materials, does not disclose the first material to comprise an alkyl acrylate polymer.  The reference discloses that polyurethanes and other biocompatible polymers can be applied, but not the specific polymers of the instant claims.  However, the use of acrylate polymers for the use of absorbing fibronectin is known in the art a seen in the construct described by Vanterpool.
Vanterpool discloses a construct designed for cellular adhesive and growth comprising a substrate and fibronectin absorbed on the surface (abstract). The fibronectin is absorbed onto either polyethylacrylate or polymethacrylate (Figure 1).  The fibronectin forms a fibrillary network with binding domains on the (Figure 1). This network supports cellular growth and attachment (pages 290-291).  The construct provide a simple and versatile environment for cellular attachment and growth and would have been an obvious addition to the construct of Zhou. 
While this combination discloses an implantable formulation comprising a biocompatible substrate, acrylic coating that supports fibronectin and growth factors, the specific binding of specific FN is not explicitly disclosed.  The claims have been amended to recite that the growth factor must be able 12-14 and while not explicitly stated, Zhou discloses the presence of several growth factors that have this property as seen in the Zhu study.
Zhu discloses the binding of fibronectin at select sites to multiple growth factors among its repeating units (abstract).  FNIII12-14 binds most growth factors of the PDGF/VEGF and fibroblast and transforming growth factor-β family (page 896).  It would have been obvious that these growth factors already present on Zhou would also be able to bind FNIII12-14 as found in the Zhu study.
It would have been obvious to combine the prior art with an expected result of a stable cellular repair construct.  It would have been obvious to follow the suggestions of Zhou to include polymeric bases to absorb the fibronectin and growth factors and use the polymers of Vanterpool. It would have been obvious to include the polymers of Vanterpool in order to provide a fine-tuned environment ideal for cellular growth. Further the growth factors of Zhou would be capable of binding FNIII12-14 as seen in the Zhu study. This combination would have been obvious to one of ordinary skill in the art as the constructs solve the same problem of tissue repair and cellular growth.
Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art does not render the claims anticipated since there is no suggestion or motivation to combine the components of Vanderpool and Zhu into the implant of Zhou.
Regarding this argument, it remains the position of the Examiner that the combination continues to render the claims obvious.  As discussed above, Zhou discloses an implantable device where the substrate can be metallic, polymeric or ceramic (col. 10, lin. 15-40).  The substrate is coated with a polymer coating that can include alkyl acrylate polymers (col. 15, lin. 24-col. 16, lin. 11).  To this polymeric coating proteins and active agents can be added including fibronectin and biological growth factors, the same once listed in the instant claims (col. 12, lin. 40-62).  These active agents can be added . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618